Thomas Hunt or his lawfull Attourny plaint. conta Nicholas Warren Defend* for non paym* of a bill of Excha of. 600. crowns at. 56d }/i starling in England drawn or charged by Humphry Wilkins in Roven. 14° Febr 1676. at two usance there taken and receivd of John De-Grave and by him charged on sd Nic° Warren in London, who accepted to pay the same accordingly, but is not paid; this with interest & damages. . . . The Jury . . . found for the plaint, one hundred ninety Seven pounds two Shillings seven pence mony & costs of Court.
These two Actions were heard and tried at the County Court in Janur° 1679. but Judgement not entred till now according to Law: The Defend*8 being out of ye Colony. [ 641 ]